Citation Nr: 1511886	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left wrist disability.  

2.  Entitlement to service connection for a left wrist disability, to include as secondary to service-connected right ankle disability.  

3.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected right ankle disability.  

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right ankle disability.  

5.  Entitlement to an increased rating for depressive disorder, currently rated as 30 percent disabling prior to November 2, 2012, and as 70 percent disabling since November 2, 2012.  

6.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.  

7.  Entitlement to an increased rating for asthma, currently rated as 10 percent disabling prior to November 5, 2012, and as 30 percent disabling since November 5, 2012.  

8.  Entitlement to an increased rating for temporomandibular joint (TMJ) disorder, currently rated as 10 percent disabling prior to October 13, 2012, and as 30 percent disabling since October 13, 2012.  

9.  Entitlement to an increased rating for a right ankle disability, currently rated as 20 percent disabling.  

10.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 10 percent disabling prior to October 24, 2012, and as 20 percent disabling since October 24, 2012.  

11.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

12.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

13.  Entitlement to an increased rating for right carpal tunnel syndrome, currently rated as 10 percent disabling.  

14.  Entitlement to an increased rating for right lower extremity neuropathy, currently rated as 10 percent disabling.  

15.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling prior to December 13, 2012, and as 0 percent disabling since December 13, 2012.  

16.  Entitlement to an increased rating for a left ankle disability, currently rated as 10 percent disabling prior to December 13, 2012, and as 0 percent disabling since December 13, 2012.  

17.  Entitlement to an increased rating for sinusitis, currently rated as 10 percent disabling prior to December 13, 2012, and as 0 percent disabling since December 13, 2012.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A December 2012 rating decision increased the disability rating for depressive disorder, from 10 percent to 30 percent, effective February 19, 2009, and from 30 percent to 70 percent, effective November 2, 2012.  The rating decision also increased the disability ratings for TMJ, from 10 percent to 30 percent, effective October 13, 2012; for asthma, from 10 percent to 30 percent, effective November 5, 2012; and for a lumbar spine disability, from 10 percent to 20 percent, effective October 24, 2012.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board also notes that the December 2012 rating decision reduced the disability ratings for GERD, a left ankle disability, and sinusitis, from 10 percent to 0 percent, all effective December 13, 2012.  

The Veteran originally also appealed the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  A September 2013 rating decision granted a TDIU, effective May 27, 2009 to November 2, 2012.  The Veteran did not express disagreement with the effective date assigned the TDIU.  The Board finds that no action on the part of the Board is warranted.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the September 2013 rating action represents a total grant of the benefits sought on appeal for the issue of entitlement to a TDIU, and that issue is no longer before the Board.  

The Veteran requested a hearing before a Decision Review Officer in both his November 2012 and January 2013 VA Forms 9.  However, a December 2013 Report of Contact indicates that the Veteran canceled his hearing request via his representative.  As he has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from August 2010 to December 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2001 rating decision that denied service connection for a left wrist disability was not timely appealed and is final.  

2.  Some of the evidence received since the September 2001 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left wrist disability.  

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's left wrist disability is due to his service-connected right ankle disability.  

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's right leg disability is due to his service-connected right ankle disability.  

5.  For the period prior to November 2, 2012, the Veteran's depressive disorder was productive of occupational and social impairment with reduced reliability and productivity.    

6.  For the period since November 2, 2012, the Veteran's depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.    

7.  The Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.    

8.  For the period prior to November 5, 2012, the Veteran's asthma was manifested by an FEV-1 of 107 percent predicted, an FEV-1/FVC of 86 percent, and intermittent inhalational bronchodilator therapy.    

9.  For the period since November 5, 2012, the Veteran's asthma has been manifested by an FEV-1 of 92.1 percent predicted, an FEV-1/FVC of 91 percent, intermittent inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.

10.  For the period prior to October 13, 2012, the Veteran's TMJ disorder was manifested by lateral excursion to 3 millimeters (mm) bilaterally and inter-incisal motion functionally limited to the range of 21 to 30 mm upon repetitive motion.  

11.  For the period since October 13, 2012, the Veteran's TMJ disorder has been manifested by lateral excursion to 4 mm or greater bilaterally and inter-incisal motion functionally limited to the range of 11 to 20 mm upon repetitive motion.  

12.  For all periods on appeal, the Veteran's TMJ disorder has been manifested by loss of whole or part of the left ramus involving loss of temporomandibular articulation.    

13.  The Veteran's right ankle disability demonstrated dorsiflexion ranging from 0 to 15 degrees and plantar flexion ranging from 20 to 45 degrees, with pain on motion.  There was no evidence of ankylosis.

14.  For the period prior to October 24, 2012, the Veteran's lumbar spine disability was manifested by pain, with flexion limited to 80 degrees and combined range of motion limited to 180 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  There was no ankylosis of the lumbar spine, no objective findings of neurological disability, or incapacitating episodes in the past 12 months as defined by VA regulation.  

15.  For the period since October 24, 2012, the Veteran's lumbar spine disability has been manifested by pain, with flexion limited to 60 degrees.  There is no ankylosis of the lumbar spine, objective findings of neurological disability, or incapacitating episodes in the past 12 months as defined by VA regulation. 

16.  The Veteran's right knee disability has been manifested by full extension and flexion.  There are subjective complaints of pain, lack of endurance, stiffness, and weakness, as well as objective evidence of excess fatigability upon repetitive motion.  There is no instability, subluxation, ankylosis, or symptomatic scarring.  

17.  The Veteran's left knee disability has been manifested by full extension and flexion.  There are subjective complaints of pain, weakness, tenderness, and fatigability, as well as objective evidence of excess fatigability upon repetitive motion.  There is no instability, subluxation, ankylosis, or symptomatic scarring.  There is x-ray evidence of arthritis.      

18.  The Veteran's right carpal tunnel syndrome has been manifested by no more than mild incomplete paralysis.  

19.  The Veteran's right lower extremity neuropathy has been manifested by no more than mild incomplete paralysis.   

20.  For the period prior to December 13, 2012, the Veteran's GERD was manifested by persistently recurrent epigastric distress with regurgitation and pyrosis.  However, the clinical evidence does not show that the disease was manifested by dysphagia, accompanied by substernal arm or shoulder pain, or productive of considerable impairment of health, anemia, or malnutrition. 

21.  For the period since December 13, 2012, the Veteran's GERD has not been manifested by persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain; the condition had improved under the ordinary conditions of life and it is reasonably certain that the improvement will be maintained.

22.  For the period prior to December 13, 2012, the Veteran's left ankle demonstrated a full range of motion with dorsiflexion of 20 degrees and plantar flexion of 45 degrees, both without pain on motion.  The Veteran's left ankle disability was also manifested by subjective complaints of stiffness, tenderness, weakness, and constant pain.  There was no evidence of ankylosis.  

23.  For the period since December 13, 2012, the Veteran's left ankle has demonstrated a full range of motion with dorsiflexion of 20 or greater degrees and plantar flexion of 45 or greater degrees, both without pain on motion.  The Veteran's left ankle disability has also been manifested by subjective complaints of pain and objective evidence of excess fatigability upon repetitive motion.  There is no evidence of ankylosis.  

24.  For the period prior to December 13, 2012, the Veteran's sinusitis was not manifested by three or more incapacitating episodes per year of requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.    

25.  For the period since December 13, 2012, the Veteran's sinusitis has not been manifested by one or two incapacitating episodes per year of requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; the condition had improved under the ordinary conditions of life and it is reasonably certain that the improvement will be maintained.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a left wrist disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  The criteria for establishing service connection for a left wrist disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).

3.  The criteria for establishing service connection for a right leg disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).

4.  For the period prior to November 2, 2012, the criteria for a 50 percent rating, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).   

5.  For the period since November 2, 2012, the criteria for a rating in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).     

6.  The criteria for a 50 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).    

7.  For the period prior to November 5, 2012, the criteria for a rating in excess of 10 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  

8.  For the period since November 5, 2012, the criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  

9.  For the period prior to October 13, 2012, the criteria for a 20 percent rating, but no higher, for TMJ disorder based on limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2014).  

10.  For the period since October 13, 2012, the criteria for a rating in excess of 30 percent for TMJ disorder based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9905 (2014).   

11.  For all periods under appeal, the criteria for a separate 30 percent rating, but no higher, for TMJ disorder based on unilateral loss of whole or part of ramus involving loss of temporomandibular articulation have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9906 (2014).  

12.  The criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

13.  For the period prior to October 24, 2012, the criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).

14.  For the period since October 24, 2012, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

15.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

16.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2014).

17.  The criteria for a rating in excess of 10 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).   

18.  The criteria for a rating in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8621 (2014).   

19.  For the period prior to December 13, 2012, the criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2014).

20.  For the period since December 13, 2012, the criteria for a rating in excess of 0 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344(a), 4.114, Diagnostic Code 7399-7346 (2014).
  
21.  For the period prior to December 13, 2012, the criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

22.  For the period since December 13, 2012, the criteria for a 10 percent rating, but no higher, for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

23.  For the period prior to December 13, 2012, the criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).    

24.  For the period since December 13, 2012, the criteria for a rating in excess of 0 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344(a), 4.97, Diagnostic Code 6513 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As the Board's decision to reopen the claim for service connection for a left wrist disability and grant the claims for service connection for a left wrist disability and right leg disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Regarding the Veteran's increased rating claims, the notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In March 2009 and November 2009 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for higher ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 and November 2009 letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the levels of disability and the effect that the disabilities have on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The March 2009 and November 2009 letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board finds that the February 2008, May 2009, November 2009, October 2012, and November 2012 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current levels of severity of his service-connected disabilities.      

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a left wrist disability was originally denied by a rating decision in September 2001.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the September 2001 decision, the RO denied the claim because there was no evidence of a chronic left wrist disability in service nor was there evidence of a current chronic left wrist disability.    

In February 2009, the Veteran filed his request to reopen the claim for service connection for a left wrist disability.  In the February 2010 rating decision on appeal, the RO reopened the Veteran's claim but denied the claim on the merits.        

The evidence received subsequent to the September 2001 rating decision includes, in relevant part, VA and private medical records dated from July 2007 to December 2012, a November 2009 VA examination, and the Veteran's statements.  

As pertinent here, in a November 2009 VA medical opinion, the examiner diagnosed the Veteran with severely comminuted intraarticular fracture of the left distal radius and minimally displaced fracture of the left ulnar styloid and opined that these disabilities were at least as likely as not caused by or the result of his service-connected right ankle disability.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the November 2009 VA opinion constitutes evidence suggesting that the Veteran has a current chronic left wrist disability that is due to his service-connected right ankle disability.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claim for service connection for a left wrist disability.  

Service Connection 

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has left wrist and right leg disabilities that are due to or aggravated by his service-connected right ankle disability.  

In the present case, the Board finds that the Veteran has current diagnoses of a left wrist disability and a right leg disability.  Specifically, the medical evidence of record, including November 2009 and October 2012 VA examinations, reveal that the Veteran has severely comminuted intraarticular fracture of the left distal radius and minimally displaced fracture of the left ulnar styloid, as well as status post fracture of the right tibia and fibula.       

Turning to the question of whether there is a nexus, or link, between the current shown left wrist and right leg disabilities and the Veteran's service-connected right ankle disability, the evidence indicates that the Veteran's left wrist and right leg disabilities are related to his service-connected right ankle disability.

On VA examination in November 2009, the Veteran reported that while riding his motorcycle in November 2008, his right ankle had locked up on him and prevented him from using the brakes.  He contended that this caused a motorcycle accident where he injured his left wrist and sustained a compound fracture of the tibia and fibula of his right leg.  After examination and consideration of the Veteran's lay statements, the examiner diagnosed the Veteran with severely comminuted intraarticular fracture of the left distal radius and minimally displaced fracture of the left ulnar styloid, as well as status post fracture of the right tibia and fibula.  The examiner opined that the Veteran's left wrist and right leg disabilities were at least as likely as not caused by or the result of his service-connected peroneal tendinitis status post right ankle fracture.  

In rendering his rationale, the November 2009 VA examiner explained that although he did not have the claims file available for review, he had obtained relevant VA and private treatment records to review.  The examiner found documentation that the Veteran's right ankle had been locking up prior to his motorcycle accident and that he still experienced locking-up symptoms in the right ankle.  In view of the complicated nature of the multiple procedures that the Veteran had undergone for his right ankle prior to the motorcycle accident, the examiner determined that in his experience as an orthopedic surgeon, it was conceivable that the right ankle would lock up under the conditions of the motorcycle accident.  He also found that it was at least as likely as not that the Veteran's right ankle locking could have caused the motorcycle accident because he had not been able to sufficiently apply the brakes as described.  The examiner explained that relying on the fact that the rear motorcycle brake would be applied using the Veteran's right ankle, if the right ankle locking-up had occurred, the Veteran could conceivably have had difficulty applying the brake sufficiently to slow down the vehicle.  The Board notes that there is no competent contrary medical opinion of record.      

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a left wrist disability and right leg disability, as secondary to service-connected right ankle disability, have been met.  Reasonable doubt has been resolved in favor of the Veteran in these matters.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2014).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.   

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a) (2014).

Depressive Disorder

The Veteran contends that he is entitled to a higher disability rating for his depressive disorder.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, as 30 percent disabling prior to November 2, 2012, and as 70 percent disabling since November 2, 2012.  

Under Diagnostic Code 9434, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

 A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In a November 2008 private medical report received in May 2009, the physician found that the Veteran's depression was severe and had lasted for approximately 8 to 10 years.  The timing was noted as "repetitive injuries and depression," and opiate dependence was an associated sign or symptom.  Examination revealed that the Veteran was oriented in all spheres.  Recent and remote memory were intact, and he could concentrate and focus his attention.  His mood was euthymic, and his affect was rather blunted.  Associations were tight, but the Veteran tended to ruminate somewhat.  There was no evidence of psychosis, suicidal ideation, hallucinations, delusions, or ideas of reference.  Thought processes were organized, and the Veteran could abstract.  Language was appropriate, and speech was rather flattened and presented in a rote manner.  The Veteran tended to go on somewhat about his injuries and occasionally needed to be interrupted.  Knowledge and judgment were good, and the Veteran had fair insight.  The Veteran was diagnosed with depression, not otherwise specified.  He was assigned a GAF score of 50.  

VA medical records dated from September 2009 to October 2012 show that the Veteran received intermittent treatment for major depressive disorder and bipolar disorder.  He experienced severe depression, nightmares most nights about things in his past, intrusive thoughts of his past, trouble remembering important parts of his past stressful experience, and a feeling that his future would somehow be cut short.  He had problems with motivation, loss of interest, feeling distant or cut off from people, concentration, mood, and sleep.  He reported not having anything to occupy his time and living a loner life.  He had no local friends, but he saw his son once a week and spoke with his mother regularly.  He reported having problems with daily hygiene and having to force himself to shower sometimes.  He was assigned GAF scores of 70 on May 2011 and September 2011, and GAF scores of 50 on January 2012, May 2012, and October 2012.   

On VA examination in November 2009, the Veteran complained of experiencing constant depressed mood, avoidance of socialization, episodes of tearfulness, loss of interest in activities, and problems with focus and concentration.  He reported that his symptoms affected his total daily functioning, which resulted in loss of interest in activities and avoidance of socialization.  He stated that he had experienced trouble staying asleep and waking frequently for 11 years.  He was noted to have taken Doxepin for 10 years and Nortryptaline for 5 years, but the response had been poor to both medications.  He had also been taking Trazadone for 2 years for bedtime, but the response had been minimal, and there was a side effect of grogginess.  He had received psychotherapy 4 times in the past year, and the response had been medium.  He had not been hospitalized or made any emergency room visits for psychiatric reasons.  

Examination revealed that the Veteran had appropriate appearance, hygiene, and behavior.  He maintained good eye contact, and his orientation was within normal limits.  Affect was flattened, and mood was depressed.  The depression occurred near-continuously, but did not affect the ability to function independently because the Veteran was still able to do so.  Communication, speech, concentration, abstract thinking, and memory were within normal limits.  There was no evidence of panic attacks, suspiciousness, delusions, hallucinations, obsessional rituals, suicidal ideation, or homicidal ideation.  Thought processes were appropriate, and the Veteran was able to read and understand directions.  He did not have slowness of thought or appear confused.  Judgment was not impaired.  The Veteran was diagnosed with major depressive disorder, and the examiner assigned a GAF score of 60.  The examiner found that much of the Veteran's depression was secondary to his physical problems.  He also determined that the Veteran did not have difficulty with performing activities of daily living, understanding commands, or physical health.  The Veteran did have difficulty establishing and maintaining effective work and social relationships because of his trouble with focus and concentration.  He could maintain effective family role functioning, but was unable to perform recreation or leisurely pursuits due to his physical problems.  The examiner found that the Veteran needed to seek follow-up treatment and that he required medication management.     

In a September 2011 letter, the Veteran's VA treating psychiatrist indicated that he had been treating the Veteran every 3 months since February 2007.  The psychiatrist was in support of 100 percent unemployability for the Veteran.  He reported that the Veteran had significant problems with mood instability, chronic problems with concentration, and problems with interpersonal relationships.  He noted that the Veteran had been participating in treatment and taking prescribed medications, but that his condition had not improved even with medication and was unlikely to significantly improve in the foreseeable future.  

In a December 2011 private vocational opinion, the rehabilitation counselor found that the Veteran's medications affected his concentration and memory, which in turn affected his cognitive ability.  He had documented chronic concentration problems.  His ability to perform job tasks at a reasonable or competitive speed and follow through on tasks would be significantly reduced due to being depressed, easily frustrated, and agitated.  His emotional disposition would not allow him to function as a reliable employee.  The Veteran's depression also caused him to have well-documented and chronic interpersonal relationship issues.  He was noted to not trust many people and had very few friends.  He was alone most of the time and preferred to isolate himself from others.  He had reduced stress tolerance due to his extreme feelings of anxiety and depression and the ability to become easily frustrated.  The counselor determined that the Veteran persistently experienced difficulty developing and maintaining relationships, feeling of detachment and estrangement from others, and difficulty with concentration and memory.  She found that he had a GAF score of 60, which indicated that he had moderate impairments in social and occupational functioning.           

At a November 2012 VA examination, the Veteran complained of a history of poor sleep, reporting that he never got more than 6 hours of interrupted sleep per night.  He had poor energy level and haphazard hygiene.  He showered once a week and washed his clothes monthly although he changed his clothes occasionally within that timeframe.  He indicated that he had little motivation and poor concentration.  His chronic pain tended to aggravate the depression.  The Veteran reported having weekly visits with his 13 year-old son, stating that his son was the one thing in his life that made him smile.  He indicated that he had only one friend that he had known from the Marine Corps whom he talked to once or twice a month on the phone.  He maintained that he was close with his mother and brother who both lived out of town.  His mother called him several times a week, and he had only occasional telephone contact with his brother about once a month.  He attempted to attend a non-denominational Christian church once a week.  He reported that since his November 2008 motorcycle accident, he had been in considerable pain and that this had limited his activities.  The Veteran had received VA treatment for his depressive disorder since separation from service, but had not ever been psychiatrically hospitalized.  He was currently prescribed medication for his disability, but had not had any other group or individual treatment due to transportation problems.  The Veteran reported being arrested in 2002 for having a lewd act with a minor female, resulting in incarceration for 2 months and annual registration as a sex offender.  He maintained that he had slit his wrists as a result of the stress after feeling acutely suicidal, but that he had treated his injuries himself and had never gone to a hospital.  Regarding occupation, the Veteran reported that he had not worked since discharge from service.  Despite having put in "over 1500 applications and ha[ving] 120 interviews," the Veteran indicated that he had never been hired due to his multiple medical disabilities.           

Examination revealed that the Veteran had depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  Based on the examination, the examiner found that the Veteran's current symptoms were consistent with depression although he had some complaints of nightmares that interrupted his sleep.  The Veteran denied irritability or periods of elevated mood consistent with bipolar affective disorder at this time.  The Veteran was diagnosed with depressive disorder, and the examiner assigned a GAF score of 55.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.      

Resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period prior to November 2, 2012, the Veteran's depressive disorder most nearly approximates a 50 percent rating.  During this period, the Veteran exhibited occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

With respect to the Veteran's mood, the Board notes that the Veteran reported depression throughout the entire period under consideration.  Indeed, the evidence shows that the Veteran experienced continuous depression over the course of his treatment.  A November 2008 private physician found that the Veteran's depression was severe and had lasted for approximately 8 to 10 years.  The Veteran reported during the course of VA treatment that he had problems with motivation, loss of interest, and mood.  He indicated at his November 2009 VA examination that he experienced depressed mood, episodes of tearfulness, and loss of interest in activities.  However, the Veteran was consistently found to have no suicidal ideation.  He had also not been hospitalized or made any emergency room visits for psychiatric reasons.  Moreover, while the Veteran reported having problems with daily hygiene and having to force himself to shower sometimes, he only reported having these problems once during the entire period under consideration.  Indeed, although the November 2009 VA examiner determined that the Veteran's depression occurred near-continuously, he specified that it did not affect his ability to function independently because the Veteran was still able to do so.  Further, the examiner found that the Veteran did not have difficulty with performing activities of daily living.  Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have not resulted in total impairment of functioning.  Also, the frequency, duration, and severity of the Veteran's attention to hygiene is not consistent with the frequency, duration, and severity associated with a higher rating.  As a result, the Board finds that the Veteran's mood disturbances have not resulted in the inability to function, independently, appropriately, and effectively, or the inability to perform activities of daily living as required for a 70 percent or 100 percent rating.        

Regarding the Veteran's judgment and thinking, the Veteran was consistently found to be oriented in all spheres, to have organized and appropriate thought processes, and to have normal knowledge, judgment, and insight.  There was no evidence during the period under consideration that the Veteran engaged in grossly inappropriate behavior, had ideas of reference, or was persistently in danger of hurting himself or others.  While the December 2011 rehabilitation counselor found that the Veteran had problems with concentration and memory, the overall impact on the Veteran's depressive disorder appeared to be no more than moderate, as there was no indication that the Veteran's memory loss rose to the level of forgetting his own name, occupation, or relatives.  Indeed, the December 2011 counselor determined that the Veteran had moderate impairments in social and occupational functioning.  Additionally, although the November 2008 private physician indicated that the Veteran had flattened speech presented in a rote manner and needed to be occasionally interrupted because he tended to ruminate somewhat about his injuries, the Veteran's speech did not rise to the level of gross impairment in communication, nor was it illogical, obscure, or irrelevant.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology did not more nearly approximate the symptoms and manifestations required for a 70 percent or 100 percent rating.  

With respect to the Veteran's social functioning, the Veteran reported not having anything to occupy his time and living a loner life.  He also indicated at his November 2009 VA examination that he had avoidance of socialization.  A September 2011 letter from a VA psychiatrist and a December 2011 private opinion from a rehabilitation counselor found that the Veteran had chronic interpersonal relationship problems and that the Veteran persistently experienced difficulty developing and maintaining relationships.  However, the Veteran maintained that while he had no local friends, he saw his son once a week and spoke with his mother regularly.  Moreover, the November 2009 examiner found that the Veteran could maintain effective family role functioning and that the reason he was unable to perform recreation or leisurely pursuits was due to his physical problems.  Thus, the Veteran has demonstrated that he was able to establish and maintain relationships with his mother and son.  Therefore, the Board finds that even if the Veteran had difficulty in establishing and maintaining effective social relationships, the evidence does not rise to the level of inability to establish and maintain effective relationships or total social impairment, as required for a 70 percent or 100 percent rating.  

In regards to the Veteran's occupational functioning, the Board notes that the Veteran had not worked since discharge from service.  The November 2009 VA examiner determined that the Veteran had difficulty establishing and maintaining effective work relationships because of his trouble with focus and concentration.  Moreover, in September 2011, the Veteran's VA treating psychiatrist indicated that he was in support of 100 percent unemployability for the Veteran, citing the reasons of significant problems with mood instability, chronic problems with concentration, and problems with interpersonal relationships.  Further, in a December 2011 private vocational opinion, the rehabilitation counselor found that the Veteran was not employable due at least in part to his depressive disorder.  The Board acknowledges that the Veteran was in receipt of a TDIU during the period under consideration.  However, the Board finds that the Veteran was not determined to be unemployable due solely to his depressive disorder.  Instead, he was found to be unemployable due to all of his service-connected disabilities.  Indeed, while the December 2011 rehabilitation counselor found that the Veteran was unemployable due to his service-connected disabilities, she specifically determined that he had only moderate impairments in social and occupational functioning due to his depressive disorder.  The Board accords more probative weight to the December 2011 opinion than the September 2011 opinion because the former is consistent with the findings contained in the Veteran's medical records.  The persuasive evidence shows that while there were some impediments to the Veteran's occupational functioning caused by his depressive disorder symptoms, he did not demonstrate occupational impairment to a degree that is required for a 70 percent rating or total occupational impairment that is required for a 100 percent rating.           

Finally, the Board acknowledges that the Veteran was assigned GAF scores of 50, 60, and 70 during the period under consideration.  These GAF scores cover a wide range of severity and are indicative of serious, moderate, and mild impairment, respectively.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this case, the overall evidence does not show that the Veteran is entitled to a rating higher than 50 percent for the period under consideration.  While the Veteran has impairment relating to depression, anxiety, nightmares and intrusive thoughts about the past, flattened affect, loss of motivation, loss of interest, problems with sleep, problems with focus and concentration, avoidance of socialization, episodes of tearfulness, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, the Board finds that the nature, frequency, duration, and severity of such symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Therefore, the criteria for a 70 percent or a 100 percent rating under the General Rating Formula are not met at any point during the period under consideration.     

The Board finds that for the period since November 2, 2012, the Veteran's depressive disorder does not more nearly approximate a 100 percent rating.  With respect to the Veteran's mood, the Board notes that the Veteran reported depression throughout the entire period under consideration.  He indicated that he had little motivation and that his chronic pain tended to aggravate the depression.  Indeed, the November 2012 VA examiner found that the Veteran had flattened affect, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and disturbances of motivation and mood.  The duration of the Veteran's severe depression was extensive, as the Veteran currently took medication for his disability.  However, he had never been psychiatrically hospitalized.  He also had not had any other group or individual treatment due to transportation problems.  Moreover, despite maintaining that he had slit his wrists after the stress of a 2002 incarceration for a lewd act with a minor female, the Veteran did not report any current suicidal ideation for the period under consideration.  He also indicated that his 13 year-old son was the one thing in his life that made him smile.  The Board further notes that the November 2012 VA examiner had found that the Veteran had neglect of personal appearance and hygiene.  He showered once a week and washed his clothes monthly although he changed his clothes occasionally within that timeframe.  Thus, with regard to the frequency and severity of the Veteran's depressive symptoms, the Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have not resulted in total impairment of functioning.  As a result, the Board finds that the Veteran's mood disturbances do not result in the inability to perform activities of daily living as required for a 100 percent rating.  

Regarding the Veteran's judgment and thinking, there was no evidence during the period under consideration that the Veteran had abnormal thought processes, engaged in grossly inappropriate behavior, was disoriented, or was persistently in danger of hurting himself or others.  While the November 2012 VA examiner found that the Veteran had mild memory loss and circumstantial, circumlocutory, or stereotyped speech, the overall impact on the Veteran's depressive disorder appeared to be mild, as there was no indication that the Veteran's memory loss rose to the level of forgetting his own name, occupation, or relatives.  The Veteran's speech also did not rise to the level of gross impairment in communication.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology did not more nearly approximate the symptoms and manifestations required for a 100 percent rating.  

With respect to the Veteran's social functioning, the November 2012 VA examiner determined that the Veteran had difficulty in establishing and maintaining effective social relationships and inability to establish and maintain effective relationships.  However, the Veteran reported having weekly visits with his 13 year-old son, stating that his son was the one thing in his life that made him smile.  He also had one friend whom he talked to once or twice a month on the phone.  Moreover, he was close with his mother and brother, as his mother called him several times a week, and he had telephone contact with his brother about once a month.  The Veteran also attempted to attend a non-denominational Christian church once a week.  Thus, the Veteran has demonstrated that he was able to establish and maintain relationships with his mother, brother, son, and friend.  Despite finding that the Veteran was unable to establish and maintain effective relationships, the November 2012 VA examiner did not find that the Veteran had total social impairment, instead reporting that the Veteran had social impairment with reduced reliability and productivity.  Therefore, the Board finds that even if the Veteran had difficulty in establishing and maintaining effective social relationships, the evidence does not rise to the level of total social impairment, as required for a 100 percent rating.  

In regards to the Veteran's occupational functioning, the November 2012 VA examiner found that the Veteran had difficulty in establishing and maintaining effective work relationships, as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  Indeed, the Veteran had not worked since discharge from service.  However, the Veteran maintained that despite having applied and interviewed for jobs hundreds of times, the reason he had never been hired was because of his multiple medical disabilities.  Moreover, the November 2012 VA examiner did not find that the Veteran had total occupational impairment, instead reporting that the Veteran had occupational impairment with reduced reliability and productivity.  Thus, while there were some impediments to the Veteran's occupational functioning caused by his depressive disorder symptoms, he did not demonstrate total occupational impairment to a degree that is required for the 100 percent rating.           

Finally, the Board acknowledges that the November 2012 VA examiner assigned a GAF score of 55 during the period under consideration, which suggests no more than moderate impairment.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this case, the overall evidence does not show that the Veteran is entitled to a rating higher than 70 percent for the period under consideration.  While the Veteran has impairment relating to poor sleep, poor energy level, haphazard hygiene, little motivation, poor concentration, anxiety, near-continuous depression affecting the ability to function, mild memory loss, flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, the Board finds that the nature, frequency, duration, and severity of such symptoms do not rise to the level of total occupational and social impairment.  Therefore, the criteria for a 100 percent rating under the General Rating Formula are not met at any point during the period under consideration.      

Migraine Headaches

The Veteran contends that he is entitled to a higher disability rating for his migraine headaches.  Such disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as 30 percent disabling.  

The Veteran's disability is rated under Diagnostic Code 8100, which contemplates migraines.  Under Diagnostic Code 8100, a noncompensable evaluation is warranted for less frequent attacks.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

On VA examination in November 2009, the Veteran complained of experiencing migraines 4 to 6 times a month that lasted from 30 minutes to 24 hours or more.  He reported that when the headaches occurred, he was unable to do anything and would stay in bed.  He stated that he took medication for his headaches.  He indicated that he had functional impairment of not being able to do anything until his headache subsided.  Examination revealed that cerebellar function was intact, and cranial nerves were within normal limits.  There were moderate effects on the Veteran's activities of daily living.  The impact of the headaches on the Veteran's ability to obtain and retain employment was mild.  The examiner found that the Veteran had objective factors of normal neurologic examination and subjective factors of a history of headaches that were not consistent with migraines.  The examiner determined that the Veteran's proper diagnosis was tension-type headaches.   

In a December 2011 private vocational opinion, the rehabilitation counselor determined that the unpredictability of the Veteran's migraines and the need to lie down during the attacks would interfere with his ability to be successfully employed on a daily basis.  

At an October 2012 VA examination, the Veteran reported that his headaches occurred an average of once a week and lasted from 1 hour to 2 days.  He stated that the headaches began without triggers or auras.  He described them as being a dull ache or throbbing pain on top of the head that were accompanied by nausea and sensitivity to light and sound.  He maintained that he had to lie down when the headaches were present.  The examiner noted that the Veteran's treatment plan included taking medication for his headaches.  Examination revealed that the Veteran experienced constant head pain that could be localized to one side of the head and on both sides of the head.  He also had symptoms of nausea, sensitivity to light, and sensitivity to sound.  The duration of the headaches varied between 1 hour and 2 days.  The examiner determined that the Veteran had characteristic prostrating attacks that occurred more frequently than once per month.  The examiner also found that the Veteran's headache condition impacted his ability to work.  Specifically, the Veteran reported not having worked since separation from service in 2001, and stated that if he were working, he would not be able to work due to his headaches.  The Veteran was diagnosed with migraine headaches, including migraine variants.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that his migraine headache disability is appropriately evaluated as 50 percent disabling for all periods under consideration.  At his November 2009 VA examination, the Veteran complained of experiencing migraines 4 to 6 times a month that lasted from 30 minutes to 24 hours or more.  He reported that when the headaches occurred, he was unable to do anything and would stay in bed.  Moreover, the October 2012 VA examiner determined that the Veteran had characteristic prostrating attacks that occurred more frequently than once per month and lasted between 1 hour and 2 days.  The headaches were also noted to be accompanied by nausea, sensitivity to light, and sensitivity to sound.  Thus, the Board finds that the severity and duration of the Veteran's headache attacks rises to the level of being very frequent and completely prostrating and prolonged.  

Regarding whether the Veteran's migraines produce severe economic inadaptability,  the United States Court of Appeals for Veterans' Claims has noted that the phrase "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  Id. at 446; see also 38 C.F.R. § 4.16 (2014).  Thus, the Board is cognizant that consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  Id. at 445-46 (emphasis added).  In this case, the October 2012 VA examiner specifically determined that the Veteran's headache condition impacted his ability to work.  The December 2011 vocational counselor also found that the unpredictability of the Veteran's migraines and the need to lie down during the attacks would interfere with his ability to be successfully employed on a daily basis.  Although the Veteran reported not having worked since separation from service in 2001, he indicated that if he were working, he would not be able to work due to his headaches.  The Board acknowledges that the November 2009 VA examiner found that the impact of the headaches on the Veteran's ability to obtain and retain employment was mild.  However, as noted above, "economic inadaptability" does not have to equate to unemployability.  Id. at 446; see also 38 C.F.R. § 4.16.  Here, the totality of the evidence shows that the Veteran has characteristic prostrating attacks accompanied by nausea, photophobia, and phonophobia that occur more frequently than once per month, last between 1 hour and 2 days, and cause him to have to lie down until they pass.  Thus, although the Veteran has not worked since separation from service, the Board finds that the severity, nature, and duration of the Veteran's headache attacks rises to the level of being capable of producing severe economic inadaptability.  Therefore, the Board resolves reasonable doubt in favor of the Veteran in finding that his migraine headaches most closely approximate the criteria for a 50 percent rating under Diagnostic Code 8100.       

Asthma

The Veteran contends that he is entitled to a higher disability rating for his asthma.  Such disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6602, as 10 percent disabling prior to November 5, 2012, and as 30 percent disabling since November 5, 2012.  

Diagnostic Code 6602 provides for a 10 percent disability rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability evaluation is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where pulmonary function tests (PFTs) show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2014). 

On VA examination in November 2009, the Veteran reported that his asthma occurred with exposure to fumes, dust, and changes in the weather.  He stated that he used an inhaler that lasted him 4 months.  He complained of asthma attacks that occurred once per year and were relieved by Albuterol inhaler.  He denied hospitalization or emergency room visits for his asthma.  He also denied any functional impairment.  Examination revealed normal lungs and spirometry.  An x-ray of the chest demonstrated hypoventilatory chest without obvious acute abnormalities.  A PFT showed FEV-1 of 107 percent predicted and FEV-1/FVC of 86 percent.  The Veteran was noted to have a history of asthma, but the examiner found no objective factors of asthma.  The Veteran was not given a diagnosis because there was no pathology.   

At a November 2012 VA examination, the Veteran indicated that he currently self-medicated with Albuterol as needed and was also treated with daily inhaled steroid.  He denied any history of treatment with parenteral or intravenous antibiotics or hospitalization.  Examination revealed that the Veteran's asthma required intermittent inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  The examiner found that his asthma did not require oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months, nor did the Veteran have any physician visits for required care of exacerbations.  A PFT showed FEV-1 of 92.1 percent predicted and FEV-1/FVC of 91 percent.  Although the FEV-1 and FEV-1/FVC ratio were within normal limits, decreased flows at low lung volumes and the concave shape of the flow volume curve suggested mild obstructive defect.  The Veteran was diagnosed with asthma.  

The Board finds that for the period prior to November 5, 2012, the evidence shows that the Veteran's disability more nearly approximates a 10 percent disability rating than any higher rating.  The Veteran's pulmonary function test shows an FEV-1 of 107 percent predicted and an FEV-1/FVC of 86 percent.  There are no pulmonary function test results that show an FEV-1 of 56 to 70 percent predicted or an FEV-1/FVC of 56 to 70 percent.  There is also no evidence showing that the Veteran's asthma warranted daily inhalational or oral bronchodilator therapy or that he required inhalational anti-inflammatory medication.  Indeed, the Veteran reported that he used an Albuterol inhaler for asthma attacks that occurred only once a year and that his inhaler lasted him for 4 months.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted.
 
The Board finds that for the period since November 5, 2012, the evidence shows that the Veteran's disability more nearly approximates a 30 percent disability rating than any higher rating.  The Veteran's pulmonary function test shows an FEV-1 of 92.1 percent predicted and an FEV-1/FVC of 91 percent.  There are no pulmonary function test results that show an FEV-1 of 40 to 55 percent predicted or an FEV-1/FVC of 40 to 55 percent.  There is also no evidence showing at least monthly visits to a physician for required care of exacerbations or at least three courses of systemic corticosteroids per year.  Indeed, at his November 2012 VA examination, the Veteran reported self-medicating with his Albuterol inhaler as needed and denied any history of treatment with parenteral or intravenous antibiotics or hospitalization.  Moreover, the November 2012 VA examiner specifically determined that the Veteran's asthma did not require oral or parenteral corticosteroid medications, and that the Veteran did not have any physician visits for required care of exacerbations.  Accordingly, the Board finds that a rating in excess of 30 percent is not warranted.

TMJ Disorder

The Veteran contends that he is entitled to a higher disability rating for his TMJ disorder.  Such disability has been rated under 38 C.F.R. § 4.150, Diagnostic Code 9905, as 10 percent disabling prior to October 13, 2012, and as 30 percent disabling since October 13, 2012.  

Under Diagnostic Code 9905, when the range of lateral excursion about the temporomandibular articulation is within 0 to 4 mm or when the range of inter-incisal motion about the temporomandibular articulation is from 31 to 40 mm, a 10 percent rating is warranted; an inter-incisal range of 21 to 30 mm warrants a 20 percent rating; an inter-incisal range of 11 to 20 mm warrants a 30 percent rating; and an inter-incisal range of zero to 10 mm warrants a 40 percent rating.  Ratings for limited inter-incisal movement, however, may not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

On VA examination in November 2009, the Veteran complained of pain and swelling on his left side.  He stated that he was treated with a bite guard with possible surgery.  He reported that his jaw ground constantly and that when he opened his mouth with full range of motion, his pain increased from a 5-6/10 in severity to a 10/10 in severity.  He maintained that if he talked too much, his jaw would get stiff, and he could not open his mouth for eating and chewing.  Examination revealed that the maxilla was within normal limits.  There was loss of all or part of the ramus on the left side with involvement of the temporomandibular articulation.  Examination of the ramus and palate yielded constant pain on the left.  There was no loss of less than half of the ramus with no loss of continuity, condyloid process, coronoid process, loss of half or more of the hard palate, or loss of less than half of the hard palate.  Range of motion testing showed 3 mm lateral excursion bilaterally with pain and 33 mm inter-incisal motion with pain.  Repetitive lateral excursion on the left side was not possible due to too much pain, and repetitive inter-incisal motion was not possible because of pain upon opening 30 to 35 mm.  Upon repetitive lateral excursion of the right side, there was no additional limitation of motion or any pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the teeth showed that the Veteran was losing vertical dimension due to grinding and that he had wear facet on his second molars.  The examiner diagnosed the Veteran with TMJ disease, noting subjective factors of pain and swelling and objective factors of grinding and inability to talk.  Regarding functional impairment, the examiner found that the Veteran had a hard time talking for longer than a few minutes at a time and was also heavily medicated, which caused him to be a liability.  

At an October 2012 VA examination, the Veteran reported being treated with a maxillary splint.  He indicated that he had crepitus in the left joint and that he had been diagnosed with degenerative joint disease in the left TMJ.  He complained that he would wake up with pain and had increased pain at night after eating dinner.  He maintained that flare-ups impacted the function of the TMJ when he chewed for a long period of time and after he clenched during the day.  Examination revealed localized tenderness or pain on palpation of joints or soft tissues of the bilateral TMJ.  There was clicking or crepitation of joints of the left TMJ.  Range of motion testing showed greater than 4 mm lateral excursion bilaterally with pain and 21 to 30 mm inter-incisal motion with pain.  Upon repetitive motion, the Veteran still had greater than 4 mm lateral excursion, but his inter-incisal motion was 11 to 20 mm.  The examiner noted that he did not have additional functional loss for the TMJ bilaterally, but that he did have less movement than normal, weakened movement, and pain on movement on the left side.  A panorex showed normal right TMJ and flattening of the left TMJ that was indicative of degenerative joint disease.  The Veteran was diagnosed with left-sided osteoarthrosis (localized degenerative joint disease), bruxism, and bilateral myofascial pain that was greater on the left side.  The examiner found that the Veteran's TMJ disorder impacted his ability to work, as he had chronic pain in his body and was on narcotic medications.  The Veteran's chronic pain condition contributed to his joint problems and increased the pain.  He felt that he could not work due to the pain.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period prior to October 13, 2012, the Veteran's TMJ disorder is appropriately evaluated as 20 percent disabling.  The objective findings of record do not reflect limitation of inter-incisal motion between 21 to 30 mm of the Veteran's TMJ to warrant a higher evaluation under Diagnostic Code 9905.  Indeed, the Veteran had 3 mm lateral excursion bilaterally with pain and 33 mm inter-incisal motion with pain during this period, as demonstrated on November 2009 VA examination.  However, the Board must also consider functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As noted previously, in Mitchell, supra, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, quoting 38 C.F.R. § 4.40.  Here, the medical evidence on examination indicates that repetitive lateral excursion on the left side was not possible due to too much pain, and repetitive inter-incisal motion was not possible because of pain upon opening 30 to 35 mm.  The Veteran complained that if he talked too much, his jaw would get stiff, and he could not open his mouth for eating and chewing.  The VA examiner also noted that the Veteran had functional impairment of having a hard time talking for longer than a few minutes at a time.  In the instant case, the Board finds that for the period under question, the Veteran's TMJ disorder has manifested by subjective complaints of pain and swelling, and there is functional impairment of additional limitation of inter-incisal motion to 30 mm due to pain upon repetitive motion, which would meet the criteria for a 20 percent rating under Diagnostic Code 9905.  Therefore, pursuant to Mitchell, DeLuca, and 38 C.F.R. §§ 4.40, 4.59, the Board finds that prior to October 13, 2012, the Veteran is entitled to a 20 percent rating, but no higher, for his TMJ disorder.  The Veteran's complaints of having painful limitation of motion of his TMJ with activity (i.e. movement of his jaw) have been considered by the Board and are contemplated in the assignment of the higher 20 percent rating.       

The Board finds that for the period since October 13, 2012, the Veteran's TMJ disorder is appropriately evaluated as 30 percent disabling.  The objective findings of record do not reflect limitation of inter-incisal motion between 0 to 10 mm of the Veteran's TMJ to warrant a higher evaluation under Diagnostic Code 9905.  Indeed, as demonstrated on October 2012 VA examination, the Veteran had greater than 4 mm lateral excursion bilaterally with pain and 21 to 30 mm inter-incisal motion with pain.  The October 2012 VA examiner noted that upon repetitive motion, the Veteran did not have additional functional loss for the TMJ bilaterally, but that he did have less movement than normal, weakened movement, and pain on movement on the left side.  Although the Veteran still had greater than 4 mm lateral excursion upon repetitive motion, his resulting inter-incisal motion was 11 to 20 mm.  While the Board acknowledges the Veteran's complaints of flare-ups of pain that impacted the function of the TMJ when he chewed for a long period of time and after he clenched during the day, the clinical findings demonstrate that the Veteran had inter-incisal motion limited to no less than 11 to 20 mm, even after repetitive motion.  Thus, even considering the Veteran's subjective complaints of pain, the preponderance of the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 30 percent assigned for TMJ disorder the period since October 13, 2012.  The Veteran's complaints of having painful limitation of motion of his TMJ with activity (i.e. movement of his jaw) have been considered by the Board and are contemplated in the 30 percent rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Under Diagnostic Code 9906, which contemplates loss of whole or part of ramus, a 20 percent rating is awarded for unilateral loss of whole or part of the ramus not involving loss of temporomandibular articulation.  A 30 percent rating is awarded for bilateral loss of whole or part of the ramus not involving loss of temporomandibular articulation.  A 30 percent rating is awarded for unilateral loss of whole or part of the ramus involving loss of temporomandibular articulation.  A 50 percent rating is awarded for bilateral loss of whole or part of the ramus involving loss of temporomandibular articulation.  38 C.F.R. § 4.150, Diagnostic Code 9906 (2014).  The Board notes that on VA examination in November 2009, there was evidence of loss of all or part of the ramus on the left side with involvement of the temporomandibular articulation.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 30 percent rating under Diagnostic Code 9906 is warranted for all periods under appeal for the Veteran's TMJ disorder.    

Right Ankle Disability and Left Ankle Disability

The Veteran contends that he is entitled to a higher disability rating for his right ankle and left ankle disabilities.  Such disabilities have been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The right ankle disability is rated as 20 percent disabling.  The left ankle disability has been rated as 10 percent disabling prior to December 13, 2012, and as 0 percent disabling since December 13, 2012.  The Board also notes that the Veteran is in receipt of a 0 percent rating for a right ankle scar.  However, as he did not file a notice of disagreement with the denial of increased rating for a right ankle scar in the February 2010 rating decision on appeal, the Board will not discuss any findings related to the right ankle scar in its analysis of the Veteran's right ankle disability.     

Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).  

VA and private medical records dated from October 2007 to December 2012 show that the Veteran received intermittent treatment for a right ankle disability.  He experienced chronic right ankle pain.  In a February 2008 VA medical report, the Veteran was noted to have 5 degrees dorsiflexion and 45 degrees plantar flexion in the right ankle.  He had good subtalar motion.  A December 2008 x-ray of the right ankle revealed status post intramedullary tibial rod with screw fixation across distal tibia fracture and moderate ankle joint osteoarthrosis with disuse osteopenia.  In an October 2010 VA medical report, the Veteran was noted to have notable right ankle valgus thrusting/pronation at a late part of his stance phase in his stride.  Range of motion of the right ankle revealed 15 degrees dorsiflexion and 40 degrees plantar flexion, with limitation at the extremes due to pain.  Regarding inversion and eversion, there was excessive tightness at the lateral aspect of the ankle joint that was preventing full inversion.  A June 2012 VA medical report shows that the Veteran received a brace for his right ankle.      

On VA examination in May 2009, the Veteran complained of persistent tenderness in the posterolateral aspect of the right ankle.  He reported that approximately twice a month, the right ankle would lock up and cause him to have difficulty moving it.  He stated that his ankle would snap loose when he was finally able to move it.  He also indicated that he experienced chronic right ankle swelling.  

Examination revealed slight right ankle swelling.  Range of motion testing showed 0 degrees dorsiflexion with the knee extended, 5 degrees dorsiflexion with the knee flexed, and 30 degrees flexion.  The examiner noted that the Veteran did not use any type of brace or assistive device for the right ankle.  The Veteran reported significant problems regarding simply standing or walking.  His discomfort tended to flare up on a daily basis in association with normal activities.  Subjectively, any repetitive activities were quite uncomfortable to the Veteran without indication of additional functional impairment.  Objectively, repetitive manipulation of the right ankle did not appear to be associated with significant increased symptomatology or additional impairment.  There was no indication of instability of the right ankle.  An April 2009 x-ray of the right ankle showed slight valgus angulation type of alignment of the right distal tibia with corresponding valgus inclination of the ankle joint.  The Veteran was diagnosed with chronic peroneal tendinitis with sural neuropathy of the right lower extremity, status post multiple surgical procedures of the right ankle for reconstruction of lateral ligaments and excision of sural neuromas followed by implantation of sural nerve in calf musculature.  There was also a slight valgus deformity of the ankle secondary to a recent fracture of the tibia and fibula.  The examiner found that the Veteran was considered to have a major disability related to the condition of his ankle.  He had functional impairment in association with any activity involving simply standing or walking.  The Veteran could not participate in any form of running or jumping, and even crouching, stooping, and squatting activities were difficult for him.  The examiner also noted that the valgus deformity of the right ankle was secondary to the recent tibial fracture, and that this was indicative of further problems related to the ankle.  He found that over the years, progressive arthritic changes involving the ankle would be anticipated.  The Veteran's current impairment was determined to be on the basis of pain with the structural changes related to the lateral ligament reconstruction as well as the chronic peroneal tendinitis and sural neuropathy.  The examiner found no instability or incoordination, but indicated that weakness, fatigability, and lack of endurance were all considered to be contributing factors to the Veteran's impairment.       

At a November 2009 VA examination, the Veteran complained of left ankle stiffness, tenderness, and weakness.  He reported that he had constant pain that was a 2/10 in severity.  He stated that the pain worsened with walking and was relieved by rest.  He indicated that he did not get treatment for his left ankle, had not been incapacitated from it, and has never had surgery for it.  He denied any functional impairment.  Examination revealed a right antalgic gait.  The Veteran used a cane for walking.  There were no signs of heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion testing of the right ankle showed 15 degrees dorsiflexion and 30 degrees plantar flexion.  Range of motion testing of the left ankle showed 20 degrees dorsiflexion and 45 degrees plantar flexion.  There was pain on motion in the right ankle.  Upon repetitive motion, there was no limitation of motion or limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  An x-ray of the left ankle was normal.  The Veteran was diagnosed with left ankle sprain.    

On VA examination in October 2012, the Veteran reported having chronic right ankle instability and pain that required multiple medications.  He also complained of some left ankle pain due to sprains.  Examination revealed localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Range of motion testing of the right ankle showed 5 degrees dorsiflexion and 20 degrees plantar flexion.  Range of motion testing of the left ankle showed 20 or greater degrees dorsiflexion and 45 or greater degrees plantar flexion.  There was pain on motion in the right ankle.  Upon repetitive motion, there was no additional limitation of motion, but there was evidence of excess fatigability in both ankles and less movement than normal, weakened movement, pain on movement, swelling, and disturbance of locomotion in the right ankle.  Anterior drawer test indicated right laxity, but talar tilt test was negative.  There was no evidence of ankylosis or additional ankle conditions.  The examiner found that the Veteran's residuals of right ankle surgery included pain, weakness, and abnormal gait.  The Veteran was noted to have constant use of a brace and regular use of a cane.  An x-ray of the right ankle showed locking screws but was otherwise normal.  The Veteran was diagnosed with right anterior talofibular tear and left ankle sprain.  

Regarding the Veteran's right ankle disability, the Board notes that the Veteran is already in receipt of a 20 percent disability rating under Diagnostic Code 5271.  Because the Veteran is already in receipt of the maximum rating under the diagnostic criteria, the Board finds that an increased rating for a right ankle disability is not warranted under Diagnostic Code 5271.  There is no other applicable diagnostic code. 

With respect to the Veteran's left ankle disability, the Board finds that for the period prior to December 13, 2012, the Veteran's left ankle sprain is appropriately evaluated as 10 percent disabling.  The objective findings of record do not reflect marked limitation of motion of the Veteran's left ankle to warrant a higher evaluation under Diagnostic Code 5271.  Indeed, the Veteran had full range of motion in his left ankle during this period, as demonstrated on November 2009 VA examination.  While the Board acknowledges the Veteran's complaints of stiffness, tenderness, weakness, and constant pain that was a 2/10 in severity, the clinical findings demonstrate full range of motion in the left ankle and foot that was not limited by pain or functional impairment, even upon repetitive motion.  Thus, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a left ankle disability, for the period prior to December 13, 2012. 

Resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period since December 13, 2012, the Veteran's left ankle sprain is appropriately evaluated as 10 percent disabling.  The objective findings of record do not reflect moderate limitation of motion of the Veteran's left ankle to warrant a higher evaluation under Diagnostic Code 5271.  Indeed, the Veteran had full range of motion in his left ankle during this period, as demonstrated on October 2012 VA examination.  However, the Veteran reported that he had left ankle pain, and upon repetitive motion at the October 2012 VA examination, there was evidence of excess fatigability in the left ankle.  As noted previously, in Mitchell, supra, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, quoting 38 C.F.R. § 4.40.  Further, in Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that for the period under question, the Veteran's left ankle disability is manifested by subjective complaints of pain, and there is functional impairment of excess fatigability upon repetitive motion.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40, 4.59, the Board finds that since December 13, 2012, the Veteran is entitled to a 10 percent rating, but no higher, for his left ankle disability.  

Lumbar Spine Disability

The Veteran contends that he is entitled to a higher disability rating for his low back disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 10 percent disabling prior to October 24, 2012, and as 20 percent disabling since October 24, 2012.  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

On VA examination in November 2009, the Veteran complained of problems with bending, stooping, and lifting.  He reported being able to walk several blocks.  He indicated that he experienced constant lumbar pain that was a 5/10 in severity and was aggravated by activity such as standing or walking.  He stated that the pain did not go down to the legs and was not associated with bowel incontinence, bladder incontinence, or erectile dysfunction.  He maintained that he could function with painkillers.  He asserted that he had not been hospitalized or experienced any incapacitation because of his back.  He reported that he had functional impairment of having difficulty with standing up and walking for any length of time.  

Examination revealed normal posture, a right antalgic gait, and the use of a cane for walking.  The spine had normal head position with symmetry in appearance, as well as normal symmetry of spinal motion with normal spinal curves.  There was no evidence of tenderness, guarding, radiation of pain on movement, muscle spasm, atrophy, or ankylosis.  The Veteran had normal muscle tone and musculature.  Lasegue's test and straight leg raising test were negative bilaterally.  Range of motion testing showed 80 degrees flexion, 20 degrees extension, 20 degrees lateral flexion bilaterally, and 20 degrees lateral rotation bilaterally.  There was pain on all ranges of motion.  Upon repetitive motion, there was no additional limitation of motion or limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  An x-ray of the lumbar spine was within normal limits.  The Veteran was diagnosed with chronic lumbosacral strain.  Subjective factors included chronic back pain, and objective factors included decreased range of motion of the lumbar spine.    

At an October 2012 VA examination, the Veteran reported constant lumbosacral pain that was treated with epidural steroid injections and multiple pain medications.  He denied any flare-ups.  Examination revealed no tenderness, pain to palpation, guarding, muscle spasm, or muscle atrophy.  Muscle strength, deep tendon reflexes, and sensory examination of the lower extremities were normal.  Straight leg raising test was negative bilaterally.  Range of motion testing showed 60 degrees flexion without pain, 30 degrees or greater extension with pain, 30 degrees or greater lateral flexion without pain bilaterally, and 30 degrees or greater lateral rotation without pain bilaterally.  Upon repetitive motion, there was no additional limitation of motion, but there was functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weightbearing.  The examiner found no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have intervertebral disc syndrome or incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  He had regular use of a cane.  An x-ray of the lumbar spine revealed no arthritis or vertebral fracture.  The Veteran was diagnosed with lumbar strain.  

The Board finds that for the period prior to October 24, 2012, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  During this period, the Veteran's forward flexion of the thoracolumbar spine was 80 degrees, and his combined range of motion was shown to be 180 degrees on VA examination in November 2009.  The November 2009 VA examiner noted that the range of motion was not additionally limited, nor was there functional impairment by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

The objective evidence does not show, nor has the Veteran alleged, that he has experienced any incapacitating episodes of intervertebral disc syndrome.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has not reported any neurological symptomatology related to his low back disability.  Indeed, he denied any radiating back pain, bowel incontinence, bladder incontinence, or erectile dysfunction at his November 2009 VA examination.  Further, the November 2009 VA examiner found that the Veteran's straight leg raising test and Lasegue's test were negative.  As the medical evidence fails to show any neurological symptomatology related to the Veteran's low back disability, the Board finds that a separate rating for the neurological manifestations of the Veteran's low back disability is not warranted at this time.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2014).  

The Board finds that for the period since October 24, 2012, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  During this period, the Veteran had forward flexion of the thoracolumbar spine at 60 degrees, and there was no evidence of any ankylosis of the lumbar spine.  The October 2012 VA examiner found that although the Veteran had additional limitations due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weightbearing after three repetitions, these factors did not cause any actual additional limitation of motion.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Also, the Veteran denied flare-ups.  

The objective evidence does not show, nor has the Veteran alleged, that he has experienced any incapacitating episodes of intervertebral disc syndrome.  An "incapacitating episode" for purposes of Diagnostic Code 5243 is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Accordingly, evaluation of his disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has not reported any neurological symptomatology related to his low back disability.  Further, the October 2012 VA examiner found that the Veteran's straight leg raising test was negative, and that there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  As the medical evidence fails to show any neurological symptomatology related to the Veteran's low back disability, the Board finds that a separate rating for the neurological manifestations of the Veteran's low back disability is not warranted at this time.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2014).  

Right Knee Disability and Left Knee Disability

The Veteran contends that he is entitled to a higher disability rating for his right knee and left knee disabilities.  Such disabilities have been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which pertains to limitation of flexion of the leg.  Other potentially applicable diagnostic codes include Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261 (2014).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

VA medical records dated in January 2008 and February 2008 show that the Veteran received treatment for a left knee disability.  He reported left knee pain and swelling.  He denied any left knee instability.  Examination revealed full range of motion in the left knee with pain on motion localized underneath and below the patella.  There was also pain on palpation and movement of the left patella, as well as crepitus at the patellofemoral joint.  There was no evidence of subluxation, effusion, or warmth.  McMurray's and anterior/posterior drawer test were negative.  The Veteran was noted to have left patellofemoral arthritis as evidenced on MRI with knee pain.  

On VA examination in November 2009, the Veteran complained of right knee lack of endurance, stiffness in the morning, and weakness.  He reported that his right knee pain was a 4-5/10 in severity, was aggravated by activity, and was relieved by rest.  Regarding the left knee, the Veteran complained of weakness, tenderness, and fatigability.  He reported that his left knee pain occurred 4 to 5 times a month, lasted 1 to 2 hours, was aggravated by activity, and was relieved by rest or intake of painkillers.  He stated that he underwent left knee arthroscopic surgery in August 2008.  The Veteran denied any functional impairment of the knees and maintained that he had not been incapacitated from his knees in the past 12 months.  Examination revealed a right antalgic gait and the use of a cane for walking.  There was no evidence of tenderness, edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum, or crepitus.  Range of motion was normal bilaterally, with 140 degrees flexion and 0 degrees extension.  Upon repetitive testing, there was no additional limitation of motion, nor was there limitation due to pain, fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments stability test, medial and lateral collateral ligaments stability test, and medial and lateral meniscus test were within normal limits bilaterally.  On the left knee, there were three arthroscopic scars that were all round and measured 1 centimeter (cm) in diameter.  The scars were non-tender, flat, level, and non-disfiguring.  There was no skin breakdown, inflammation, edema, keloid formation, or limitation of motion or function.  The Veteran was diagnosed with status post arthroscopic surgery to the left knee with residual scars and right patellofemoral syndrome.    

At an October 2012 VA examination, the Veteran complained of sharp bilateral knee pain that was a 3/10 in severity.  He reported wearing a brace on his left knee.  Examination revealed no tenderness or pain to palpation.  Muscle strength of the knees was normal.  Range of motion testing showed 140 degrees or greater flexion and 0 degrees extension, bilaterally.  There was no objective evidence of painful motion.  Upon repetitive testing, there was no additional limitation of motion bilaterally, but there was bilateral excess fatigability.  The Veteran's joint stability tests were normal, and there was no evidence of recurrent patellar subluxation/dislocation.  The Veteran was noted to have had right arthroscopic knee surgery with residuals of pain.  He also had scars related to the arthroscopic surgery, but they were not painful and/or unstable, nor did the total area of the scars total greater than 39 square cm.  An x-ray of the knees showed degenerative arthritis in the left knee.  The Veteran was diagnosed with osteoarthritis of the left knee and patellofemoral right knee pain.     

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations dated in November 2009 and October 2012, the Veteran's right and left knees had full flexion of 140 degrees.  The flexion of the Veteran's right and left knees must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Diagnostic Code 5260 therefore cannot serve as a basis for increased ratings in this case.  Similarly, increased ratings are not warranted under Diagnostic Code 5261.  The Veteran had full extension in both knees on all of the above examinations.  The Veteran's right knee and left knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee and left knee extension were limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for increased ratings for the Veteran's right knee and left knee disabilities.     

In making the determination that the Veteran is not entitled to ratings higher than 10 percent for his right knee and left knee disabilities, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran had functional impairment caused by excess fatigability of the knees, but he did not have additional loss of motion.  Thus, even considering the objectively confirmed findings of excess fatigability, as well as the Veteran's complaints of pain, lack of endurance, stiffness, and weakness, the evidence does not show that the right knee and left knee are limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for increased ratings are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion.  The Veteran has full range of motion.  The 10 percent ratings contemplate functional impairment he experiences with activity and during flare-ups. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does not show any recurrent instability or subluxation, nor does the Veteran report any instability or subluxation.  Therefore, the Board finds that separate ratings are not warranted for the Veteran's right knee and left knee disabilities under Diagnostic Code 5257. 

The Board also notes that the Veteran has three residual arthroscopic scars in the knees measuring 1 cm in diameter.  The scars were non-tender, flat, level, and non-disfiguring.  As such scars are asymptomatic and no more than 1 cm in diameter, a separate compensable rating for the Veteran's scars are not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014). 

Right Carpal Tunnel Syndrome

The Veteran contends that he is entitled to a higher disability rating for his right carpal tunnel syndrome.  Such disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515, as 10 percent disabling.  

The evidence of record shows that the Veteran's dominant arm is the right arm.  Therefore, as his disability affects his right arm, the applicable rating criteria are those involving the major arm. 

Under Diagnostic Code 8515, incomplete paralysis of the median nerve in the major extremity warrants 10, 30, or 50 percent evaluations if it is mild, moderate, or severe, respectively.  A 70 percent rating is warranted for paralysis of the median nerve in the major extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014). 

On VA examination in November 2009, the Veteran complained of tingling and numbness of the fingers of the right thumb and index and middle fingers.  He reported that flare-ups of pain occurred 3 to 4 days out of the week and that they were aggravated by activity and relieved by pain medication.  He indicated that he had functional impairment of being unable to type or even write on a very bad day.  Examination revealed no clubbing, cyanosis, edema, or varicose veins in the extremities.  The Veteran had no hand tremors.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement in the right wrist.  Range of motion of the right wrist was normal, and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Examination of the right hands and fingers showed that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  His right fingertips could approximate the proximal transverse crease of the palm in both hands without any distance.  Right hand strength was within normal limits.  Range of motion of the right thumb and right fingers was normal.  The tip of the thumb pad and fingers opposed each other without any distance, and the thumb pad opposed the fingers without any distance.  Joint function of the fingers and thumb was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Peripheral pulses on the right, coordination, motor and sensory function of the right upper extremity, right biceps jerk, and right triceps jerk were within normal limits.  There was positive Tinel sign and Phalen's test on the right side.  The Veteran was diagnosed with right carpal tunnel syndrome.  Subjective factors were noted as right wrist pain and tingling of the right fingers.  Objective factors included positive Tinel sign and Phalen's test.  

At an October 2012 VA examination, the Veteran reported that for the past 2.5 years, he had experienced an intermittent feeling of numbness involving the entire right hand and all 5 digits.  He indicated that this was unrelated to any particular position or activity and that he had not had any evaluation or treatment for this symptom.  Examination revealed that the Veteran had mild numbness in the right upper extremity.  There was no muscle atrophy, and the Veteran had normal right elbow and wrist strength, right grip, and right pinch.  There were hypoactive deep tendon reflexes in the right biceps, triceps, and brachioradialis.  Sensory examination of the right upper extremity was normal.  There were no trophic changes.  Phalen's sign was negative on the right side, but Tinel's sign was positive on the right side.  The Veteran was diagnosed with right carpal tunnel syndrome.  The examiner determined that there was mild incomplete paralysis of the right median nerve.          

Given the intermittent involvement of the right upper extremity with full motor strength and normal sensory examination, the preponderance of the evidence indicates the incomplete paralysis is no more than mild in severity.  Indeed, the evidence shows that other than mild numbness, positive Tinel's sign and Phalen's sign, and hypoactive reflexes in the right upper extremity, the Veteran's right upper extremity is within normal limits.  Moreover, the October 2012 VA examiner also determined that the Veteran had no more than mild incomplete paralysis of the right median nerve.  As this disability affects the dominant hand, a 10 percent rating is warranted for mild incomplete paralysis of the right median nerve for all periods during the appeal.  A rating in excess of 10 percent is not warranted as the symptoms described above reflect no more than mild incomplete paralysis. 

Right Lower Extremity Neuropathy

The Veteran contends that he is entitled to a higher disability rating for his right lower extremity neuropathy.  Such disability has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8621, as 10 percent disabling.  

The criteria for evaluating the severity of the external popliteal nerve is set forth under Diagnostic Codes 8521, 8621, and 8721.  Disability ratings of 10 percent, 20 percent, and 30 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, respectively.  A 40 percent rating is warranted for complete paralysis of the external popliteal nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).  Diagnostic Codes 8621 and 8721 address the criteria for evaluating neuritis and neuralgia of the external popliteal nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721 (2014).

VA and private medical records dated from September 2008 to December 2012 show that the Veteran received intermittent treatment for right sural and peroneal neuropathy of the right lower extremity.  He experienced such symptoms as pain in the right lower extremity, occasional right foot numbness, and decreased sensation to light touch in the right lower extremity.  

On VA examination in May 2009, the Veteran complained of almost complete numbness in the lateral 4 toes of his right foot and on the plantar aspect of the right forefoot.  He described a feeling of "vibration (similar to an electric shock)" when walking.  Examination revealed satisfactory motor function but definite diminished sensation to light touch on the dorsum of the right foot, including the lateral 4 toes on palpation or tapping of the surgical scar in the lateral aspect of the distal calf.  There was indication of slight paresthesias suggesting a positive Tinel's sign.  The Veteran was diagnosed with chronic peroneal tendinitis with sural neuropathy of the right lower extremity and status post excision of sural neuromas followed by implantation of sural nerve in calf musculature.  

At an October 2012 VA examination, the Veteran reported constant burning pain along the lateral aspect of the lower fourth of the right leg and lateral aspect of the right foot.  He also indicated that he had a feeling of numbness over the lateral portion of the right foot, including the lateral 4 toes.  The Veteran was diagnosed with right sural and peroneal neuropathy.  Examination revealed that the Veteran had severe pain and moderate numbness in the right lower extremity.  There was no evidence of muscle atrophy, and muscle strength was normal in the right knee and ankle.  Deep tendon reflexes were hypoactive in the right knee and ankle.  Sensation testing for light touch was normal in the right upper anterior thigh and right thigh/knee, but decreased in the right lower leg/ankle and right foot/toes.  There was also no light touch and pinprick sensations over the lateral aspect of the distal right leg and lateral portion of the right foot in a distribution corresponding to the sural nerve.  There were no trophic changes, and the Veteran's gait was antalgic due to pain.  He had regular use of a single-point cane.  The examiner determined that the Veteran had mild incomplete paralysis in the right external popliteal (common peroneal) nerve, as well as in the right musculocutaneous (superficial peroneal) nerve.  He found that the Veteran had a surgical scar related to his right lower extremity condition, but that this scar was not painful and/or unstable and did not measure greater than 39 square centimeters in area.  An EMG of the right lower extremity was abnormal, revealing evidence of superficial peroneal sensory and peroneal motor neuropathy and normal right tibial nerve conduction.  The EMG was suggestive of an L5 radiculopathy.  The examiner found that the Veteran had not worked since separation from service but that work may be adversely affected by the continuous pain.        

Given the involvement of the right lower extremity with full strength and no muscle atrophy, the preponderance of the evidence indicates the incomplete paralysis is no more than mild in severity.  The Board acknowledges that the Veteran was found to have moderate numbness and severe pain on October 2012 VA examination.  However, the evidence shows that other than pain, numbness, decreased to absent sensation, and hypoactive reflexes in the right lower extremity, the Veteran's right lower extremity is within normal limits.  Indeed, the October 2012 VA examiner took into consideration all the neurologic findings on examination and specifically determined that the Veteran had no more than mild incomplete paralysis of the right common peroneal (10 percent under Diagnostic Code 8521) and superficial peroneal nerves (0 percent under Diagnostic Code 8522).  Therefore, a 10 percent rating is warranted for mild incomplete paralysis of the right external popliteal nerve for all periods during the appeal.  A rating in excess of 10 percent is not warranted as the symptoms described above reflect no more than mild incomplete paralysis. 

The Board also notes that the Veteran has a residual scar relating to his surgical procedure to bury the sural nerve.  As such scar is not painful and/or unstable and does not measure greater than 39 square centimeters in area, a separate compensable rating for the Veteran's scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014). 

GERD

The Veteran contends that he is entitled to a higher disability rating for his GERD.  Such disability has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as 10 percent disabling prior to December 13, 2012, and as 0 percent disabling since December 13, 2012.  

The Veteran has been diagnosed with GERD.  GERD is an unlisted disorder that has been rated by analogy under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7346 pertains to hiatal hernia.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2014).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346.  

Under Diagnostic Code 7346, if the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted.  If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted.  A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2014).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.

Under governing law, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2014).  Rather, a single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114 (2014).

On VA examination in November 2009, the Veteran complained of having heartburn for 10 years.  He denied any functional impairment or the use of any Prilosec or any other medications.  Examination revealed soft and nontender abdomen with no evidence of hepatosplenomegaly or masses.  Bowel sounds were present at all quadrants, and hernias were absent.  There was no evidence of ascites, superficial vein distention, rebound, or guarding.  The Veteran was noted to have a history of heartburn, but the examiner found no objective factors of GERD.  The Veteran was not given a diagnosis because there was no pathology. 

At a November 2012 VA examination, the Veteran characterized his symptoms as an "acidy feeling in [his] throat."  He reported experiencing reflux about 4 to 7 times a week and that he would "grin and bear it."  He estimated that his weight was 270 pounds a year ago, and the examiner noted that the Veteran currently weighed 242.2 pounds.  The medical evidence documented the Veteran's weight to have been 253 in September 2011.  The Veteran was uncertain as to why he had experienced weight loss.  He denied any diagnosis of esophageal cancer and indicated that he had not required treatment with hospitalization or surgery.  The examiner noted that the Veteran's treatment plan did not include taking continuous medication for his condition.  The Veteran was diagnosed with GERD.  Examination revealed that the Veteran experienced pyrosis (heartburn) and reflux.  There was no evidence of esophageal stricture, spasm, or diverticula.  An esophagram (barium swallow) was within normal limits.  

The Board finds that for the period prior to December 13, 2012, the evidence shows that the manifestations of the Veteran's disability included heartburn and reflux.  However, the Veteran did not experience dysphagia, nor were his symptoms accompanied by substernal or arm or shoulder pain.  Indeed, the Veteran has never indicated that he had experienced arm or shoulder pain with his gastrointestinal symptoms.  

The criteria under Diagnostic Code 7346 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Indeed, the criteria for the 10 percent rating require two or more symptoms for a 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (emphasis added).  Such indicates that the same symptoms are contemplated in both the 10 percent and 30 percent criteria, but that the distinguishing factor for the higher criteria is the requirement that the symptoms result in considerable impairment of health.  Here, in addition to the lack of dysphagia and substernal or arm or shoulder pain, the competent and credible evidence does not show that the Veteran's GERD was productive of considerable impairment of health.  In this regard, the Veteran has not taken continuous medication for his GERD.  Indeed, the November 2009 VA examiner had found no pathology to even render a diagnosis of GERD.  Moreover, although the November 2012 VA examiner noted that the Veteran had experienced some weight loss, he had not indicated that this weight loss was significant.  While the Veteran experienced gastrointestinal symptoms, his disability did not considerably impair his health.  As the Veteran's disability does not result in considerable impairment of health to warrant a 30 percent rating, it therefore follows that his disability does not result in severe impairment of health.  Thus, a rating higher than 10 percent is not warranted for the Veteran's GERD under Diagnostic Code 7346. 

The Board finds that for the period since December 13, 2012, the evidence shows that the Veteran's GERD has not been symptomatic.  He has not experienced two or more symptoms for a 30 percent rating under Diagnostic Code 7346, but of less severity.  Thus, as the evidence does not show pathology of GERD, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 0 percent under Diagnostic Code 7346.  In so finding, the Board finds that the condition had improved under the ordinary conditions of life and it is reasonably certain that the improvement will be maintained.

Sinusitis

The Veteran contends that he is entitled to a higher disability rating for his sinusitis.  Such disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6513, as 10 percent disabling prior to December 13, 2012, and as 0 percent disabling since December 13, 2012.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Formula for Sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to rate the severity of sinusitis, no matter the particular diagnosis.  Under the General Rating Formula for Sinusitis, a 0 percent rating is warranted for sinusitis detected by x-ray only.  A 10 percent rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2014).  

On VA examination in November 2009, the Veteran reported having chronic sinus infections for the past 13 years.  He stated that he had been told that he had nasal septum deviation.  He indicated that he used antibiotics about 10 days per year when his nasal discharge was thick and foul-smelling.  He maintained that he had functional impairment of having a hard time breathing when he has an acute sinusitis.  Examination revealed no sinus tenderness.  An x-ray of the sinuses was within normal limits.  The Veteran was noted to have a history of sinus headaches, but the examiner found no objective factors of sinusitis.  The Veteran was not given a diagnosis because there was no pathology.  

In a December 2011 VA medical report, the Veteran complained of experiencing a sinus infection 4 weeks ago.  He reported that he subsequently had more wheezing and difficulty breathing.  He stated that he had some coughing, but not much.  He denied any post-nasal drip and had no current infection.  He indicated that he had used his son's nebulizer on occasion.  The Veteran received a renewal of his Albuterol medication and was given a trial steroid inhaler.  

At a November 2012 VA examination, the Veteran reported that his last bout of sinusitis was in approximately 2011.  He stated that his physician was currently treating him for possible allergic rhinitis.  He was noted to have underwent a septoplasty with inferior turbinate reduction in December 2010.  The Veteran was diagnosed with allergic rhinitis, and the examiner noted that there was no diagnosis of chronic sinusitis.  Examination revealed that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  There was also no evidence of chronic laryngitis, at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, complete obstruction on one side due to traumatic septal deviation, or benign or malignant neoplasm or metastases related to allergic rhinitis.  An October 2011 maxillofacial CT scan showed clear paranasal sinuses and mastoid air cells.   

The Board finds that for the period prior to December 13, 2012, the evidence shows that the Veteran has not had any incapacitating episodes of sinusitis.  Indeed, the Veteran has not reported having any incapacitating episodes of sinusitis where he required bed rest.  The Board acknowledges that the Veteran had to use antibiotics each year when his nasal discharge became thick and foul-smelling.  However, the antibiotic treatment was not prolonged (lasting 4 to 6 weeks), as the combined treatment totaled only 10 days.  

Additionally, although the Veteran reported suffering from non-incapacitating episodes of sinusitis that are characterized by headaches, pain, and purulent discharge or crusting, the evidence does not show that he experiences more than 6 of these episodes per year.  Indeed, the medical evidence shows and the Veteran reports that his last episode of sinusitis occurred in 2011.  The November 2009 and November 2012 VA examiners found that there was no pathology to render a diagnosis of sinusitis.  While the evidence shows that the Veteran continues to seek occasional treatment for sinusitis, his condition is not shown to have increased in severity to the extent that a higher rating is warranted.  Thus, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 6513.  

The evidence of record also reveals that the Veteran suffers from symptoms of allergic rhinitis.  However, as the Veteran is not service-connected for allergic rhinitis, the Board need not consider the Veteran's sinus disability under the diagnostic criteria for allergic rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014). 

The Board finds that for the period since December 13, 2012, the evidence shows that the Veteran has not had any incapacitating episodes of sinusitis, nor has he had any non-incapacitating episodes of sinusitis that are characterized by headaches, pain, and purulent discharge or crusting.  Moreover, at his most recent VA examination in November 2012, a maxillofacial CT scan showed clear paranasal sinuses and mastoid air cells.  Thus, as the evidence does not show pathology of sinusitis, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 0 percent under Diagnostic Code 6513.  In so finding, the Board finds that the condition had improved under the ordinary conditions of life and it is reasonably certain that the improvement will be maintained.
    
Other Considerations

The Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5237, 5257, 5260, 5261, 5271; 4.97, Diagnostic Codes 6513, 6602; 4.114, Diagnostic Code 7399-7346; 4.124a, Diagnostic Codes 8100, 8515, 8621; 4.130, Diagnostic Code 9434; 4.150, Diagnostic Codes 9905, 9906 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected depressive disorder, migraine headaches, asthma, TMJ disorder, right ankle disability, lumbar spine disability, right knee disability, left knee disability, right carpal tunnel syndrome, right lower extremity neuropathy, GERD, left ankle disability, and sinusitis present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 50 percent rating prior to November 2, 2012 for his depressive disorder contemplates his subjective complaints and functional impairment.  Although the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, they did not rise to the level of occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The Veteran's 70 percent rating since November 2, 2012 for his depressive disorder contemplates his subjective complaints and functional impairment.  Although the Veteran's symptoms have been productive of occupational and social impairment with deficiencies in most areas, they do not rise to the level of total occupational and social impairment.  

The Veteran's 50 percent rating for his migraine headaches contemplates his subjective complaints of very frequent prostrating and prolonged attacks and functional impairment of severe economic inadaptability.    

The Veteran's 10 percent rating prior to November 5, 2012 for his asthma contemplates his subjective complaints and functional impairment.  Although the Veteran's PFT results showed an FEV-1 of 107 percent predicted and an FEV-1/FVC of 86 percent, and he used an Albuterol inhaler for asthma attacks that occurred only once a year, there was no evidence that he had an FEV-1 of 56 to 70 percent predicted, an FEV-1/FVC of 56 to 70 percent, or that his asthma warranted daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  The Veteran's 30 percent rating since November 5, 2012 for his asthma contemplates his subjective complaints and functional impairment.  Although the Veteran's PFT results show an FEV-1 of 92.1 percent predicted and an FEV-1/FVC of 91 percent, and he has required the use of inhalational anti-inflammatory medication, there has been no evidence that he had an FEV-1 of 40 to 55 percent predicted or an FEV-1/FVC of 40 to 55 percent.  There has also been no evidence showing at least monthly visits to a physician for required care of exacerbations or at least three courses of systemic corticosteroids per year.  

The Veteran's 20 percent rating prior to October 13, 2012 for TMJ disorder based on limitation of motion contemplates his subjective complaints and functional impairment of painful motion with activity.  Although the Veteran had lateral excursion to 3 mm bilaterally and inter-incisal motion functionally limited to the range of 21 to 30 mm upon repetitive motion, there was no evidence that he had inter-incisal motion in the range of 11 to 20 mm.  The Veteran's 30 percent rating since October 13, 2012 for TMJ disorder based on limitation of motion contemplates his subjective complaints and functional impairment of painful motion with activity.  Although the Veteran has had lateral excursion to 4 mm or greater bilaterally and inter-incisal motion functionally limited to the range of 11 to 20 mm upon repetitive motion, there is no evidence that he has had inter-incisal motion in the range of 0 to 10 mm.  The Veteran's separate 30 percent rating for TMJ disorder based on loss of whole or part of ramus contemplates his subjective complaints and functional impairment.  While the Veteran has had unilateral loss of whole or part of ramus involving loss of temporomandibular articulation, there was no evidence that the loss of ramus has been bilateral.  

The Veteran's 20 percent rating for a right ankle disability contemplates his subjective complaints and functional impairment.  Although the Veteran has had marked limitation of motion of the right ankle, there has been no evidence of ankylosis.  The Veteran's 10 percent rating for a left ankle disability contemplates his subjective complaints and functional impairment.  While there has been evidence of moderate limitation of motion of the left ankle, there has been no evidence that the limitation of motion rose to the level of severity of marked limitation of motion, even upon repetitive motion.  There has also been no evidence of ankylosis.          

The Veteran's 10 percent rating prior to October 24, 2012 for the orthopedic manifestations of his lumbar spine disability contemplates his subjective complaints and functional impairment.  Although the Veteran had back pain, he did not have flexion to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, even upon repetitive motion.  He also did not have any ankylosis of the lumbar spine or incapacitating episodes in the past 12 months.  The Veteran's 20 percent rating since October 24, 2012 for the orthopedic manifestations of his lumbar spine disability contemplates his subjective complaints and functional impairment.  Although the Veteran has had back pain, he has not had flexion to 30 degrees or less.  He also has not had any ankylosis of the lumbar spine or incapacitating episodes in the past 12 months.  Upon repetitive motion, although the Veteran had additional limitations due to less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weightbearing, these factors did not cause any actual additional limitation of motion.  Regarding any neurological manifestations of his lumbar spine disability, the Veteran has made no neurological complaints, and there has been no evidence that the Veteran had any neurological abnormalities upon examination.  

The Veteran's 10 percent ratings for a right knee disability and a left knee disability contemplate his subjective complaints and functional impairment.  Although the Veteran has complained of pain, lack of endurance, stiffness, fatigability, and weakness, there has been full extension and flexion.  While there was objective evidence of excess fatigability upon repetitive motion, this has not caused additional limitation of motion.  There has also been no evidence of instability, subluxation, ankylosis, or symptomatic scarring.  

The Veteran's 10 percent rating for right carpal tunnel syndrome contemplates his subjective complaints and functional impairment.  Although the Veteran has had mild numbness, positive Tinel's sign and Phalen's sign, and hypoactive reflexes in the right upper extremity, his right upper extremity has otherwise been neurologically normal.  There has been no evidence that the right carpal tunnel syndrome was productive of more than mild symptomatology.  

The Veteran's 10 percent rating for right lower extremity neuropathy contemplates his subjective complaints and functional impairment.  Although the Veteran has had pain, numbness, decreased to absent sensation, and hypoactive reflexes in the right lower extremity, his right lower extremity has otherwise been neurologically normal.  There has been no evidence that the right lower extremity neuropathy was productive of more than mild symptomatology.  

The Veteran's 10 percent rating prior to December 13, 2012 for GERD contemplates his subjective complaints and functional impairment.  Although the Veteran had persistently recurrent epigastric distress with regurgitation and pyrosis, there was no evidence of dysphagia, substernal arm or shoulder pain, or considerable impairment of health, anemia, or malnutrition.  The Veteran's 0 percent rating since December 13, 2012 for GERD contemplates his subjective complaints and functional impairment.  The Veteran has been asymptomatic, and there has been no evidence of persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.    

The Veteran's 10 percent rating prior to December 13, 2012 for sinusitis contemplates his subjective complaints and functional impairment.  Although the Veteran suffered from non-incapacitating episodes of sinusitis that were characterized by headaches, pain, and purulent discharge or crusting, there was no evidence that he experienced more than 6 of these episodes per year.  There was also no evidence that the Veteran suffered any incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment.  The Veteran's 0 percent rating since December 13, 2012 for sinusitis contemplates his subjective complaints and functional impairment.  The Veteran has had no pathology of sinusitis, and there has been no evidence that he suffered one or two incapacitating episodes per year requiring prolonged antibiotic treatment, or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.    

The Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has not described any unusual or exceptional features of his disabilities.  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

      (CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left wrist disability is reopened.  

Entitlement to service connection for a left wrist disability, as secondary to service-connected right ankle disability, is granted.  

Entitlement to service connection for a right leg disability, as secondary to service-connected right ankle disability, is granted.  

A 50 percent rating, but no higher, for depressive disorder is granted, prior to November 2, 2012, subject to the laws and regulations governing monetary awards.  

A rating in excess of 70 percent for depressive disorder is denied, since November 2, 2012.  

A 50 percent rating, but no higher, for migraine headaches is granted, subject to the laws and regulations governing monetary awards.  

A rating in excess of 10 percent for asthma is denied, prior to November 5, 2012.  

A rating in excess of 30 percent for asthma is denied, since November 5, 2012.  

A 20 percent rating, but no higher, for TMJ disorder based on limitation of motion is granted, prior to October 13, 2012, subject to the laws and regulations governing monetary awards.    

A rating in excess of 30 percent for TMJ disorder based on limitation of motion is denied, since October 13, 2012.

A separate 30 percent rating, but no higher, for TMJ disorder based on unilateral loss of whole or part of ramus involving loss of temporomandibular articulation is granted, subject to the laws and regulations governing monetary awards.  

A rating in excess of 20 percent for a right ankle disability is denied.  

A rating in excess of 10 percent for a lumbar spine disability is denied, prior to October 24, 2012.  

A rating in excess of 20 percent for a lumbar spine disability is denied, since October 24, 2012.  

A rating in excess of 10 percent for a right knee disability is denied.  

A rating in excess of 10 percent for a left knee disability is denied.  

A rating in excess of 10 percent for right carpal tunnel syndrome is denied.  

A rating in excess of 10 percent for right lower extremity neuropathy is denied.  

A rating in excess of 10 percent for GERD is denied, prior to December 13, 2012.  

A compensable rating for GERD is denied, since December 13, 2012.  

A rating in excess of 10 percent for a left ankle disability is denied, prior to December 13, 2012. 

A 10 percent rating, but no higher, for a left ankle disability is granted, since December 13, 2012, subject to the laws and regulations governing monetary awards.  

A rating in excess of 10 percent for sinusitis is denied, prior to December 13, 2012.  

A compensable rating for sinusitis is denied, since December 13, 2012.  



REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the Veteran's claim for service connection for a left shoulder disability.  

The Veteran contends that he has a left shoulder disability that is due to or aggravated by his service-connected right ankle disability.  Specifically, he reports that he injured his left shoulder in a November 2008 motorcycle accident after his right ankle locked up on him and prevented him from using the brakes.  Alternatively, he alleges that his left shoulder disability is related to his period of service.    

Service treatment records show that in April 2000, the Veteran complained of occasional pain in the right and left shoulders.  However, he was not given a diagnosis other than mechanical back/neck pain.  On Physical Evaluation Board in October 2000, the Veteran made no complaints regarding his left shoulder, and his shoulders were found to have no abnormalities.  

The post-service medical evidence shows that prior to the November 2008 motorcycle accident, the Veteran received VA treatment in November 2007 for left shoulder pain.  He was found to have left rotator cuff tendonitis vs. bursitis and impingement.  An April 2008 MRI of the left shoulder revealed low-grade articular surface tears of the supraspinatus and infraspinatus tendons and a posterior labral tear extending from the 7-11 o'clock position.  

Subsequent to the November 2008 motorcycle accident, VA medical records dated from March 2009 to December 2012 show that the Veteran received intermittent treatment for a left shoulder disability.  In a March 2009 treatment report, the Veteran maintained that he had experienced left shoulder pain for one year and denied any specific injury or trauma.  He stated that he woke up in March 2008 with shoulder pain and that his shoulder pain had increased since the November 2008 motorcycle accident.    

Given the evidence outlined above, the Veteran should now be afforded a VA joints examination with medical opinion concerning whether the left shoulder disability arose during service or is otherwise related to any incident of service, or whether his left shoulder disability is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left shoulder disability since December 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current left shoulder disability that is related to his period of service or to his service-connected right ankle disability.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability is due to the Veteran's period of service, to include an April 2000 in-service complaint for shoulder pain.    

b) If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's left shoulder disability was caused by or related to his service-connected right ankle disability.  Specifically, the examiner must consider the Veteran's contention that his left shoulder disability was incurred in a November 2008 motorcycle accident.  The examiner must accept as fact that the motorcycle accident was caused by the Veteran's service connected right ankle locking up and preventing him from applying the brakes.    

c) If not caused by or related to the Veteran's service-connected right ankle disability, the examiner should provide an opinion as to whether the Veteran's left shoulder disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected right ankle disability.  Specifically, the examiner must consider the Veteran's contention that his left shoulder disability was aggravated by a November 2008 motorcycle accident.  The examiner must accept as fact that the motorcycle accident was caused by the Veteran's service connected right ankle locking up and preventing him from applying the brakes.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible. 

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


